DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-5, 11 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizawa (US 2016/0059588).
Aizawa disclose the following claimed limitations:
* Re clm 1, a printing unit/1/ (Abst., figs 1-19);
* a head unit/30/ including a thermal head/41/ configured to perform printing on a recording sheet/P/ (paras 0056-0057, fig 5); 
* a platen unit/51, 52, 54, 55, 33, 35/ which is detachably combined with the head unit/30/, and includes (paras 0060-0065, figs 1-6): 
* a platen roller/51/ configured to feed the recording sheet/P/, and a pair of platen bearings/54/ configured to support both end portions of the platen roller in a rotatable manner (paras 0060-0065, figs 1-6);
* an operation lever/90/ which is movable about a rotation axis between a lock position/90a upper position/ of locking the platen unit to the head unit and an unlock 
* a platen lock mechanism/80/ which includes a lock arm/61/ swingable about a swing axis/82/ parallel to the platen roller, and is configured to switch the lock arm between a lock state of locking the platen roller and an unlock state of unlocking the platen roller (paras 0060-0078, figs 1-10);
* an urging member/71/ configured to urge the lock arm about the swing 4X18 SO as to maintain the lock state (paras 0068-0078, figs 1-10);
* wherein the head unit has a pair of receiving grooves/35/ which is configured to allow the pair of platen bearings to be fitted therein through openings of the pair of receiving grooves, and configured to receive the pair of platen bearings in contact with groove bottom portions/35a/ of the pair of receiving grooves when the operation lever is at the lock position/fig 4/, (paras 0060-0068, 0072-0082, figs 1-10);
* wherein the lock arm/61/ is configured to press at least one of the pair of platen bearings received in the receiving groove from the opening side when the operation lever is at the lock position (para 0083, fig 4), and is configured to allow disengagement of the at least one of the pair of platen bearings from the receiving groove through the opening by being swung about the swing axis along with movement of the operation lever from the lock position (para 0078) toward the unlock position side (paras  0072-0083, figs 1-10);
* wherein the lock arm/61/ includes a pushing-up arm/663a/ configured to push the at least one of the pair of platen bearings from the groove bottom portion toward the opening side along with movement of the operation lever from the lock position toward the unlock position, (paras 0072-0083, figs 1-10);


* Re clm 2, whereim the lock arm allows disengagement of the at least one of the pair of platen bearings from the receiving groove through the opening by being swung about the swing axis from the platen unit side toward the head unit side along with movement of the operation lever from the lock position toward the unlock position side (paras 0072-0083, figs 1-10).

* Re clm 3, wherein the pushing-up arm/61/ is held in non-contact with the at least one of the pair of platen bearings when the operation lever ts at the lock position (paras 0072-0083, figs 1-10).

* Re clm 4, wherein on an inner surface of the receiving groove, an inclined guide/surface, 35a, 35c/ protrusion configured to guide the at least one of the pair of platen bearings toward the groove bottom portion is formed so as to decrease an opening width from the opening side toward the groove bottom portion side (paras 0060-0068, figs 1-10);
	* wherein the pushing-up arm/61/ pushes the at least one of the pair of platen bearings so as to move a roller center of the platen roller more toward the opening side than an apex portion of the guide protrusion (paras 0072-0083, figs 1-10).

* Re clm 5, wherein the lock arm includes a pair of lock arms arranged on both sides of the platen roller across the platen roller so as to correspond to the pair of platen bearings, respectively, and wherem the platen lock mechanism includes a coupling shaft portion that 

* Re clm 11, a platen support spring configured to assist holding of the at least one of the pair of platen bearings in the receiving groove (0060-0068, 0072-0083, figs 1-10);
* wherein the platen support spring allows disengagement of the at least one of the pair of platen bearings from the receiving groove through the opening by being moved in a direction of releasing holding of the at least one of the pair of platen bearings along with movement of the operation lever from the lock position toward the unlock position side before the pushing-up arm pushes the at least one of the pair of platen bearings (0060-0068, 0072-0083, figs 1-10).

* Re clm 12, a thermal printer (paras 0060-0078, figs 1-10);
* the printing unit of claim 1 (paras 0060-0078, figs 1-10);
* a printer main body which includes a recording sheet receiving portion configured to receive the recording sheet, and includes one of the head unit and the platen unit mounted thereto (paras 0051-0057, 0060-0072, figs 1-10);
* a printer cover/20/ which is coupled to the printer main body so as to be pivotable, and includes another one of the head unit and the platen unit mounted thereto (paras 0051-0057, 0060-0078, figs 1-10).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2016/0059588) in view of Sudo (US 2019/0030923).
Aizawa discloses all of the limitations except for the following:
* Re clm 6, a fixed blade provided on one of the head unit and the platen unit;
* a movable blade provided on another one of the head unit and the platen unit so as to be movable relative to the fixed blade; and
* a drive mechanism which includes a drive rack coupled to the movable blade, and is configured to move the movable blade between a standby position at which the movable blade is away from the fixed blade and a4 cutting position at which the movable blade climbs over the fixed blade.

* Re clm 7, a return mechanism configured to move the movable blade from the cutting position to the standby position through use of an operating force generated along with operation of the operation lever from the lock position toward the unlock position under a state in which the movable blade is stopped at the cutting position before the platen lock mechanism switches the lock arm to the unlock state of unlocking the platen roller.

* Re clm 8, wherein the return mechanism imchides: a return rack formed on the drive rack;
* a return pinion, which meshes with rack teeth of the return rack:
* a return gear and a sun gear supported so as to be rotatable about the rotation axis of the operation lever under a state of being arranged coaxially with the rotation axis;

* an internal gear with which the planetary gear meshes, and wherein the return gear 1s allowed to mesh with the return pinion.

* Re clm 9, wherein the rack teeth are formed on a side opposite to a blade edge of the movable blade so as to mesh with the return pinion when the movable blade is at the cutting position, and to be disengaged from the return pinion when the movable blade is at the standby position.
Sudo disclose the following claimed limitations:
* Re clm 6, a fixed blade/34/ provided on one of the head unit/5/ and the platen unit/4/ (paras 0036-0049, figs 1-6);
* a movable blade/22/ provided on another one of the head unit and the platen unit so as to be movable relative to the fixed blade; and(paras 0036-0049, figs 1-6);
* a drive mechanism/24/ which includes a drive rack coupled to the movable blade, and is configured to move the movable blade between a standby position at which the movable blade is away from the fixed blade and a4 cutting position at which the movable blade climbs over the fixed blade (paras 0036-0055, 0078-0098, figs 1-6).
* Re clm 7, a return mechanism/26/ configured to move the movable blade from the cutting position to the standby position through use of an operating force generated along with operation of the operation lever from the lock position toward the unlock position under a state in which the movable blade is stopped at the cutting position before the platen lock mechanism 

* Re clm 8, wherein the return mechanism includes a return rack formed on the drive rack (paras 0036-0055, 0060-0064, 0078-0098, figs 1-8);
* a return pinion, which meshes with rack teeth of the return rack: (paras 0036-0055, 0060-0064, 0078-0098, figs 1-8);
* a return gear and a sun gear supported so as to be rotatable about the rotation axis of the operation lever under a state of being arranged coaxially with the rotation axis; (paras 0036-0055, 0060-0064, 0078-0098, figs 1-8);
* a planetary gear which meshes with the sun gear, and revolves along with movement of the operation lever; and(paras 0036-0055, 0060-0064, 0078-0098,  figs 1-8);
* an internal gear with which the planetary gear meshes, and wherein the return gear 1s allowed to mesh with the return pinion (paras 0036-0055, 0060-0064, 0078-0098, figs 1-8).

* Re clm 9, wherein the rack teeth are formed on a side opposite to a blade edge of the movable blade so as to mesh with the return pinion when the movable blade is at the cutting position, and to be disengaged from the return pinion when the movable blade is at the standby position (paras 0036-0055, 0060-0064, 0078-0098, figs 1-8).
It would have been obvious before the effective filing date of the claimed invention to a 
person having ordinary skill in the art to utilize a fixed blade provided on one of the head unit and the platen unit; a movable blade provided on another one of the head unit and the platen unit so as to be movable relative to the fixed blade; a drive mechanism which includes a drive rack .
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizawa (US 2016/0059588) in view of Ando (EP 3 546 230).
Aizawa discloses all of the limitations except for the following:
* Re clm 10, wherein the lock arm includes a disengagement preventing surface, which is 

wherein a line extending from the swing axis of the lock arm and passing through a center of the at least one of the pair of platen bearings, and the disengagement preventing surface cross at right angles.
Ando discloses the following claimed limitations:
* Re clm 10, wherein the lock arm includes a disengagement preventing surface, which is straight and configured to prevent disengagement of the at least one of the pair of platen bearings from the receiving groove through the opening when the lock arm is in the lock state (paras 0039-0040, figs 9-10);
* wherein a line extending from the swing axis of the lock arm and passing through a center of the at least one of the pair of platen bearings, and the disengagement preventing surface cross at right angles (paras 0039-0040, figs 9-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the lock arm includes a disengagement preventing surface, which is straight and configured to prevent disengagement of the at least one of the pair of platen bearings from the receiving groove through the opening when the flock arm is in the lock state; and wherein a line extending from the swing axis of the lock arm and passing through a center of the at least one of the pair of platen bearings, and the disengagement preventing surface cross at right angles.;, taught by Ando into Aizawa for the purpose of improving the housing of the printer unit and improve the printer usage during handling or drop impact. 

Communication With The USPTO
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853